Opinión de conformidad emitida por el
Juez Asociado Se-ñor Fuster Berlingeri.
Aunque estoy conforme con la opinión del Tribunal, me ha parecido menester hacer unas breves expresiones par-ticulares, para enfatizar aspectos de lo que aquí hoy resolvemos.
En el caso de autos tenemos dos asuntos medulares planteados ante nos. El primero de ellos es si una persona divorciada que tiene necesidad de alimentos debe recla-marlos a su ex cónyuge, en primer lugar, al amparo del Art. 109 del Código Civil, 31 L.P.R.A. see. 385, o si debe acudir antes a sus parientes más próximos al amparo del Art. 143 de ese Código, 31 L.P.R.A. see. 562.
Un examen de nuestra jurisprudencia relativa al Art. 109 referido lleva inexorablemente a la conclusión de que el sentido originario de esa disposición incluía la intención legislativa de que si la persona que reclama los alimentos cumplía con los requisitos correspondientes, la obligación de concederlos le correspondía primeramente al ex cónyuge. Nunca lo resolvimos precisamente así, pero ello estaba cla-ramente sobrentendido. Véanse: Meléndez v. Tribunal Superior, 77 D.P.R. 535, 542 (1954); Suria v. Fernández Negrón, 101 D.P.R. 316, 319-320 (1973); Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 613 (1981). Esa primordial obliga-ción del ex cónyuge —originalmente del marido— quien responde antes que los parientes cercanos, realmente nunca ha estado en dudas. Hoy tenemos, pues, la ocasión para afirmarla expresamente.
Es menester advertir enfáticamente, además, que aun-que la obligación del ex cónyuge referida nace de disposi-*314ciones estatutarias y de relaciones humanas distintas a las de los parientes cercanos, ello no significa que las respecti-vas obligaciones alimentarias tengan un carácter o unos propósitos diferentes. Por el contrario, según hemos re-suelto antes, ambas comparten en gran medida “las carac-terísticas esenciales que tiene la institución de los alimentos”. Como bien reconoce la mayoría del Tribunal aquí, y como habíamos pautado antes en González v. Suárez Milán, 131 D.P.R. 296, 301 (1992), ambas están inves-tidas del mayor interés público, porque en el fondo ambas surgen del derecho fundamental de todo ser humano a existir y a desarrollar plenamente su personalidad. Es de-cir, ambas se imponen como parte de “las condiciones ne-cesarias de la vida progresiva de la humanidad”, González v. Suárez Milán, supra; ambas se originan en “un propósito de solidaridad humana”, Suria v. Fernández Negrón, supra.
No debe perderse de vista esta naturaleza esencial co-mún a ambas obligaciones alimentarias, porque de ella se han de derivar las respuestas correspondientes a las inte-rrogantes que puedan surgir sobre estas obligaciones en otros casos o situaciones.
HH
El segundo asunto planteado en el caso de autos es re-lativo al significado de la importante enmienda que se le hizo al Art. 109, supra, en 1995, cuando —inter alia— el legislador añadió ocho criterios que deben tenerse en cuenta al conceder los alimentos dispuestos en esa disposición.
Sobre este otro asunto, cabe enfatizar que ya habíamos interpretado el significado y el alcance de la referida modi-ficación del Art. 109 del Código Civil, supra. En Díaz v. Alcalá, 140 D.P.R. 959 (1996), hicimos claro que los ocho criterios en cuestión se refieren a circunstancias que un *315tribunal debe ponderar “al fijar el monto de la pensión” (íd., pág. 978); o sea, “para fijar la cuantía”. íd., pág. 980. Lo reiteramos por tercera vez en Díaz v. Alcalá, supra, pág. 982, cuando señalamos que estos criterios “precisamente serán los elementos de juicio judiciales para fijar el monto de cualquier pensión post divorcio”. (Énfasis en el original.) No se trata, pues, de requisitos que se han de considerar primordialmente para decidir si se concede o no la pensión. Más bien, como claramente se señala en el propio Art. 109 del Código Civil, supra, son criterios que el tribunal debe considerar al decidir cuánto de alimentos ha de asignarse. Expone dicho artículo, en lo pertinente:
El Tribunal concederá los alimentos a que se refiere el pá-rrafo anterior, tomando en cuenta, entre otras, las siguientes circunstancias .... 31 L.P.R.A. see. 385.
El claro propósito de la referida enumeración de crite-rios a tomar en cuenta es que el tribunal pueda hacer la evaluación más justa posible de la cuantía de la pensión alimenticia que reclama un ex cónyuge al otro, una vez se ha determinado su procedencia, la que, a su vez, depende de que la parte reclamante tenga necesidad de ella. Eso fue lo que correctamente pautamos antes en Díaz v. Alcalá, supra.
Nótese, además, que hubo otro aspecto fundamental que también establecimos en Díaz v. Alcalá, supra, sobre este asunto. Allí claramente indicamos que las enmiendas al citado Art. 109 realizadas en 1995 modificaban “sustancial y significativamente el alcance y la visión legislativa de la pensión post divorcio”. (Énfasis suplido.) Díaz v. Alcalá, supra, pág. 977. Adoptamos por referencia, en lo perti-nente, la conceptualización española de tal pensión y seña-lamos que se trataba “de un acto de justicia equitativa le-gislativa que trasciende la antigua noción de divorcio por culpa”. (Énfasis suplido y en el original.) íd., pág. 979. Ex-plicamos que su finalidad incluye atender el desequilibrio económico resultante de un divorcio, cuanto éste aparejaba *316un empeoramiento de la posición material de uno de los cónyuges. Citamos al comentarista Gabriel García Cantero para hacer referencia específica a la necesidad de proteger a la mujer quien, estando casada, dedicó su vida al hogar y por carecer de una especialización profesional habría de sufrir un grave deterioro en su situación económica por razón del divorcio.
El Art. 109, supra, en vigor existe precisamente para procurar que se trate con equidad a una ex cónyuge como la del caso de autos; para que una mujer que se dedicó plenamente a las labores domésticas como madre y esposa, no sufra de repente un grave desequilibrio económico al ser enfrentada con un divorcio; para protegerla de una única opción de tenerse que ir a trabajar como empleada doméstica. Díaz v. Alcalá, supra, pág. 980.
En Díaz v. Alcalá, supra, reconocimos la realidad inne-gable de que con gran frecuencia la mujer casada se en-trega por muchos años al cuidado del esposo y de los hijos, y sacrifica así la época en que pudo desarrollar sus cuali-dades intelectuales y profesionales, para luego encontrarse al momento de la crisis conyugal con un grave desvali-miento económico. Nos adherimos a la posición de que por razones de equidad, tal situación desvalida no puede permitirse. Siguiendo la tendencia moderna europea, re-solvimos que, mediante el Art. 109, supra, se procura no sólo proveer asistencia al ex cónyuge que la necesita sino, además, intentar una reparación de los prejuicios económi-cos causados por la disolución del matrimonio. Véase G. García Garrido, La Pensión Compensatoria, XXV Rev. Jur. U.I.A. 449 (1991). El ex cónyuge que no cuente con medios suficientes para vivir tiene un claro derecho a ser socorrido por el otro que tiene recursos, cuando el divorcio aparejó para aquel un deterioro económico con respecto a su situa-ción anterior en el matrimonio. Para ello existe precisa-mente el Art. 109 del Código Civil, supra. Esta renovada concepción justiciera del Art. 109, supra, afín a la que ex-*317presamos en Suria v. Fernández Negrón, supra, fue clara-mente formulada en Díaz v. Alcalá, supra, y forma parte integral de nuestro haber jurisprudencial. Es claramente aplicable al caso de autos, como lo hace la mayoría del Tribunal en su opinión aquí.
— O —